Name: 2011/390/CFSP: Political and Security Committee Decision EUMM/1/2011 of 1Ã July 2011 on the appointment of the Head of Mission of the European Union Monitoring Mission in Georgia, EUMM Georgia
 Type: Decision
 Subject Matter: Europe;  international affairs;  EU institutions and European civil service
 Date Published: 2011-07-02

 2.7.2011 EN Official Journal of the European Union L 175/27 POLITICAL AND SECURITY COMMITTEE DECISION EUMM/1/2011 of 1 July 2011 on the appointment of the Head of Mission of the European Union Monitoring Mission in Georgia, EUMM Georgia (2011/390/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Joint Action 2008/736/CFSP of 15 September 2008 on the European Union Monitoring Mission in Georgia, EUMM Georgia (1), and in particular Article 10(2) thereof, Whereas: (1) On 15 September 2008 the Council adopted Joint Action 2008/736/CFSP establishing the European Union Monitoring Mission in Georgia, EUMM Georgia (EUMM Georgia). (2) On 12 August 2010 the Council adopted Decision 2010/452/CFSP (2) extending EUMM Georgia until 14 September 2011. (3) Pursuant to Article 10(1) of Decision 2010/452/CFSP, the Political and Security Committee is authorised, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising political control and strategic direction of EUMM Georgia, including the decision to appoint a Head of Mission, HAS ADOPTED THIS DECISION: Article 1 Mr Andrzej TYSZKIEWICZ is hereby appointed Head of Mission of the European Union Monitoring Mission in Georgia, EUMM Georgia for the period from 18 July 2011 to 14 September 2011. Article 2 Political and Security Committee Decision EUMM Georgia/1/2010 of 3 September 2010 extending the mandate of the Head of Mission of the European Union Monitoring Mission in Georgia, EUMM Georgia (3) is hereby repealed. Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 1 July 2011. For the Political and Security Committee The Chairperson O. SKOOG (1) OJ L 248, 17.9.2008, p. 26. (2) OJ L 213, 13.8.2010, p. 43. (3) OJ L 234, 4.9.2010, p. 16.